DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in WIPO on 06/26/2019. It is noted, however, that applicant has not filed a certified copy of the PCTCN2019093016 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2015/0214615.



    PNG
    media_image1.png
    483
    702
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    480
    705
    media_image2.png
    Greyscale


Regarding claims 1, 10, and 17, Patel et al discloses in Fig 1 and Fig 21 above a phase shift module (i.e. phase shifter 106) for an antenna apparatus comprising a switch arrangement (i.e. plurality of switch elements 2100); the switch arrangement comprising a plurality of switches and configured to be in one of a plurality of states depending on a state of each switch of the plurality of switches (i.e. first state and second state) ([0046]; [0077]; [0248]-[0250]; [0254]-[0257]).  Patel et al do not explicitly disclose the detailed arrangement / connections of the switch arrangement as claimed.  It would have been an obvious matter of design choice to include a desired / specific arrangement of the switch arrangement for properly adjusting the phase, dividing the power, and switching and steering the antenna beam to the proper direction, 
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claims 2-9 and 10-19, Patel et al do not explicitly disclose the further detailed / specific arrangements / connections of the phase shift module and switch arrangement as claimed.  It would have been an obvious matter of design choice to include a desired / specific arrangement of the phase shift module and switch arrangement for properly adjusting the phase, dividing the power, and switching and steering the antenna beam to the proper direction, since Applicant has not disclosed that desired switch arrangement as claimed solves any stated problem.  It appears that the invention would perform equally well with the phase shift module and the switch arrangement as taught by Patel et al for properly adjusting the phase, dividing the power, and switching and steering the antenna beam to the proper direction.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,419,833 discloses a phase control method in the present disclosure includes dividing, by a power divider, the high frequency current into at least two current branches, and separately feeding the at least two current branches into corresponding radio frequency input ports on a digital phase shifter, determining, by the switch controller according to the digital control flow, radio frequency paths that are in the digital phase shifter and for the at least two current branches fed into the digital phase shifter, and controlling the drive voltage to act on the digital phase shifter, and separately establishing, by the digital phase shifter according to the drive voltage and for the at least two current branches, radio frequency paths for currents to flow through, and controlling duration of phase delays for the at least two current branches by controlling lengths of the radio frequency paths through which the at least two current branches flow.
US 7,965,235 discloses a low cost multi-channel thinned transmit/receive (TR) module architecture.  In one embodiment, the invention relates to an active antenna assembly including at least one multi-channel TR module for reducing power consumption, the antenna assembly including the at least one TR module including a first phase shifter, a first switch coupled to the first phase shifter, the first switch configured to switch between a transmit circuit and a receive circuit, the transmit circuit including a first power amplifier coupled to the first switch and to a plurality of second phase shifters, and a plurality of second power amplifiers, each second power amplifier coupled to one of the second phase shifters, the receive circuit including a low noise amplifier coupled to the first switch and to a plurality of third phase shifters, and a plurality of 
US 2021/0391654 discloses an antenna device.  More specifically, the present invention relates to an antenna device having a plurality of antenna elements and a radar system using the antenna device.  A plurality of antenna elements is arranged in a two-dimensional plane.  First and second feeder lines are lines for feeding power to the plurality of antenna elements from first and second directions different from each other.  Directivity changes by switching the feeding directions.  Furthermore, the first and second feeder lines may each include a plurality of feed lines.  Directivity changes by feeding power to the plurality of feed lines with different phases from each other.
US 2020/0161760 discloses a phase shifter.  The phase shifter has an input terminal that receives a RF input signal.  An output terminal provides a RF output signal having a phase shift with respect to the RF input signal.  Multiple positive phase shifting circuits and multiple negative phase shifting circuit are provided.  Multiple selection switches are formed on a semiconductor die and configured to couple selected phase shifting circuit between the input terminal and the output terminal.  The selected phase shifting circuit is chosen from the positive phase shifting circuits or the negative phase shifting circuits.  Each negative phase shifting circuit provides a phase shift of about equal magnitude but opposite polarity as a corresponding positive phase shifting circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646